Citation Nr: 0201574	
Decision Date: 02/15/02    Archive Date: 02/20/02

DOCKET NO.  00-11-886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease of the cervical spine, status post fusion at C5 
through C7, currently rated 60 percent disabling.  

2.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently rated 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1978 to 
October 1998.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina, Regional 
Office (RO).  

The Board notes that the issues initially listed for 
appellate consideration included entitlement to service 
connection for bilateral knee and ankle disabilities.  
However, the appellant indicated at an October 2000 Regional 
Office hearing that his right knee and right ankle were fine 
and that he was not seeking service connection for any 
disability involving either of those joints.  As for the 
claims of entitlement to service connection for left knee and 
left ankle disabilities, a January 2001 decision by the 
hearing officer granted service connection for both a left 
knee disorder and a left ankle disorder.  Therefore, the only 
issues currently on appeal to the Board are the claims for 
increased ratings for cervical and lumbar spine disabilities.  


FINDINGS OF FACT

1.  The appellant has pronounced degenerative disc disease of 
the cervical spine, status post fusion at C5 through C7, in 
that it is manifested by persistent symptoms that include 
muscle spasm, weakness, and tenderness in the neck, 
significant and painful limitation of motion in the cervical 
spine, and radiating neck pain to the shoulders and left arm 
that results in numbness, tingling, and decreased strength.  

2.  The appellant's degenerative joint disease of the lumbar 
spine is manifested by moderate limitation of motion and 
chronic pain in the lumbar spine that prevent such activities 
as gardening and mowing the grass, and affect his ability to 
bend and pick up objects.  


CONCLUSIONS OF LAW

1.  A rating greater than 60 percent for degenerative disc 
disease of the cervical spine, status post fusion at C5 
through C7, is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. Part 4, Diagnostic Code 
5293 (2001).  

2.  A rating greater than 20 percent for degenerative joint 
disease of the lumbar spine is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. Part 4, 
Diagnostic Codes 5010-5003-5292 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law by 
the President on November 9, 2000, and it redefined the 
obligations of VA with respect to the duty to assist.  The 
Board has reviewed the appellant's claim in light of recently 
promulgated regulations by VA concerning its duty to assist 
under the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The Board finds that the duties to assist provided under the 
new statute and regulations have been fulfilled in that the 
appellant's service medical records and VA medical records 
have been associated with the claims file, and he has not 
indicated the existence of any additional evidence that might 
be pertinent to his claims.  Additionally, the May 2000 
Statement of the Case, along with the January 2001 
Supplemental Statement of the Case, informed him of what 
evidence was needed to demonstrate that his degenerative disc 
disease of the cervical spine, status post fusion at C5 
through C7, and degenerative joint disease of the lumbar 
spine warranted higher ratings, and he was provided ample 
opportunity and time to submit evidence.  The RO also sent 
the appellant notification in June 2001 about the VCAA, which 
informed him of what evidence was necessary in order for VA 
to grant his claim.  The Board notes that the appellant 
presented testimony at a personal hearing conducted at the RO 
in October 2000.  Therefore, the Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
(b) More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); (c) 
Weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); (d) 
Excess fatigability; (e) Incoordination, impaired ability to 
execute skilled movements smoothly; (f) Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

1.  Postoperative Degenerative Disc Disease of the Cervical 
Spine,

The appellant asserts that his degenerative disc disease of 
the cervical spine, status post fusion at C5 through C7, is 
more severely disabling than currently evaluated, thereby 
warranting a higher rating.  At his October 2000 RO hearing, 
he testified that he was unable to fully turn his head to 
either side, which caused large blind spots when driving, 
that he experienced problems with chronic spasms of the neck 
and upper back, along with numbness and tingling in the left 
arm that severely limited holding objects with that hand, and 
that he was prevented from engaging in outdoor or physical 
activities.  

Service medical records show that the appellant was struck by 
an automobile in 1984 while riding a bicycle.  He was 
treated, and the assessment was contusions and cervical 
strain.  A later MRI revealed herniated nucleus pulposi at 
C5-6 and at C6-7, for which he underwent cervical spine 
compression and fusion.  Subsequent problems with chronic 
shoulder and neck pain necessitated refusion in November 1994 
for non-union at C6-7.  

The appellant underwent a fee basis medical examination for 
VA in November 1998, at which time he complained of continued 
neck pain with radiation down into the left arm.  Normal 
range of movement was reported in the cervical spine, with 
flexion to 50 degrees, extension to 60 degrees, lateral 
flexion to 45 degrees left and right, and rotation to 80 
degrees left and right.  No spasm or tenderness was noted in 
the paravertebral muscles, and there was no particular pain 
on movements.  There did not appear to be any weakness or 
fatigue present.  The diagnosis was degenerative joint 
disease of the cervical spine.  Cervical spine X-rays 
revealed status post spinal fusion, apparently from C5-6 to 
C7-T1.  

Another fee basis medical examination was performed for VA in 
December 2000.  The appellant complained of neck pain with 
radiation to the shoulders, tingling down the left arm, and 
decreased strength and grasp in the left hand.  He described 
easy fatigability and spasms in the triceps and forearms, 
along with decreased sensation in the left arm.  He indicated 
that lifting heavy objects resulted in neck and upper back 
pain, which made it difficult to perform any functions at 
home, and that he experienced pain, fatigue, weakness, lack 
of endurance, and stiffness.  It was noted that he was right-
hand dominant and took Naprosyn on an as-needed basis.  The 
examination revealed painful motion, muscle spasm, weakness, 
and tenderness in the cervical spine.  Range of motion was 
noted to be markedly decreased, with flexion to 20 degrees, 
extension to 5 degrees, lateral flexion to 10 degrees 
bilaterally, and rotation to 40 degrees on the right and to 
30 degrees on the left.  It was reported that the appellant 
experienced pain, fatigue, weakness, and lack of endurance 
throughout the entire range of motion, and that the neck pain 
affected his ability to move his shoulders.  The examiner 
noted that normal ranges of motion for the cervical spine 
consisted of flexion to 65 degrees, extension to 50 degrees, 
lateral flexion to 40 degrees, and rotation to 80 degrees.  
Neurological evaluation revealed normal reflexes, normal 
sensation to touch, and a 5+ strength in the upper 
extremities.  Cervical spine X-rays showed status post 
interbody fusion procedure at C5-6 and C6-7 in association 
with an anterior plate and four screws immobilizing the C6-7 
level, but no evidence of foraminal compromise.  The 
diagnosis was cervical disc disease with left shoulder and 
upper extremity pain.  

Service connection was granted for degenerative disc disease 
of the cervical spine, status post fusion at C5 through C7, 
by a May 1999 rating decision, and a 10 percent rating was 
awarded under Diagnostic Code 5293 from October 2, 1998.  
Following the appellant's October 2000 RO hearing, the 
hearing officer, in a January 2001 decision, awarded a 60 
percent rating for the appellant's cervical spine disability, 
effective October 2, 1998.  

When intervertebral disc syndrome is pronounced, as 
manifested by persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc for which there 
is little intermittent relief, a 60 percent evaluation is 
assigned.  If intervertebral disc syndrome is severe, with 
symptomatology indicating recurring attacks with intermittent 
relief, a 40 percent evaluation is assigned.  When 
intervertebral disc syndrome is shown to be moderate with 
recurring attacks, a 20 percent evaluation is assigned.  If 
intervertebral disc syndrome is mild , a 10 percent 
evaluation is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  The Board notes that the appellant is already assigned 
the highest schedular rating for intervertebral disc 
syndrome.  Therefore, a schedular rating greater than 60 
percent is not available for intervertebral disc syndrome.  

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 & 4, whether or 
not they were raised by the appellant, as required by 
Schafrath v Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the evidence discussed above does not suggest 
that the appellant's cervical spine disability presents such 
an exceptional or unusual disability picture so as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  For example, the 
disability has not required frequent periods of 
hospitalization, nor does it present marked interference with 
employment.  

While the appellant complains of pain and weakness associated 
with his cervical spine disability, the Board does not find 
that such pain and weakness has resulted in functional 
disability in excess of that contemplated in the 60 percent 
evaluation already assigned.  The 60 percent rating criteria 
includes consideration of pain and weakness.  Hence, the 
Board does not find that a higher disability evaluation is 
warranted for the appellant's degenerative disc disease of 
the cervical spine, status post fusion at C5 through C7, on 
the basis of functional disability.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a case of an appeal of the evaluation assigned 
contemporaneously with the grant of an original claim for 
service connection for a disability, staged ratings were to 
be considered.  The appellant was granted service connection 
and a 20 percent evaluation for his cervical spine disorder 
by the May 1999 rating decision, effective October 2, 1998 
(the day after his retirement from service).  Inasmuch as his 
current appeal was based on that rating, which was 
subsequently increased to 60 percent by the January 2001 
hearing officer's decision, the Board must now consider 
staged ratings under Fenderson.  As the 60 percent rating for 
the appellant's cervical spine disability has been in effect 
since service, and there has been no evidence to indicate 
that an extraschedular rating has been warranted at any time 
since service, the Board finds that staged ratings are not 
required in this case, and that 60 percent is the most 
appropriate evaluation for the appellant's degenerative disc 
disease of the cervical spine, status post fusion at C5 
through C7.  


II.  Degenerative Joint Disease of the Lumbar Spine

The appellant argues that his degenerative joint disease of 
the lumbar spine warrants a higher rating because it is more 
severely disabling than currently evaluated.  At his October 
2000 RO hearing, he testified that he experienced constant 
low back pain that radiated out over both hips and, during 
flare-ups three to four times a year, down the right leg, 
which necessitated the use of a cane.  He reported that he 
was unable to lift more than 40 pounds, and that walking 100 
yards caused exacerbation of the back pain.  

Service medical records show that the appellant was treated 
for a complaint of low back pain in 1979, for which the 
assessment was lumbosacral strain.  He was subsequently 
treated for low back pain in 1980 following a fall, and the 
assessment was low back muscle strain.  He continued to 
experience recurrent low back pain with radiation into the 
hip and was diagnosed as having mechanical low back and hip 
pain.  

At the November 1998 fee basis examination, the appellant 
complained of occasional low back pain on twisting, which was 
non-radiating and lasted only a short period of time.  There 
was no spasm or tenderness of the paravertebral muscles on 
examination of the lumbar spine, and no pain, fatigue, 
weakness, or lack of endurance.  Range of motion testing for 
the lumbar spine revealed that flexion was to 90 degrees, 
that extension was to 25 degrees, and that lateral movement 
was to 25 degrees bilaterally.  Straight leg raising was to 
90 degrees.  The appellant was able to squat and rise, rise 
on his toes, rock back on his heels, and perform heel and toe 
walk.  Lumbar spine X-rays showed osteoarthritis and narrowed 
disc spaces at L4-5 and L5-S1.  

At the December 2000 fee basis examination, the appellant 
complained of chronic back pain and stiffness that prevented 
such activities as pushing a lawnmower and gardening.  
Examination of the lumbar spine revealed mild painful motion, 
muscle spasm, or weakness.  Straight leg raising was 
negative.  Range of motion testing for the lumbar spine 
showed that flexion was to 60 degrees, that extension was to 
25 degrees, that lateral flexion was to 30 degrees 
bilaterally, and that rotation was to 35 degrees bilaterally, 
without pain.  It was noted that range of motion was affected 
by pain, fatigue, and weakness, and that flexion between 40 
and 60 degrees was painful.  The examiner noted that normal 
ranges of motion for the lumbar spine consisted of flexion to 
95 degrees, extension to 35 degrees, lateral flexion to 40 
degrees, and rotation to 35 degrees.  Neurological evaluation 
revealed normal reflexes, normal sensation to touch, and 5+ 
strength in the lower extremities.  Lumbar spine X-rays 
revealed degenerative disc disease and spondylosis at L4-5 
and L5-S1.  The examiner stated that the appellant 
demonstrated slight limitation of motion with pain during 
range of motion testing, and that his lumbar spine 
disability, identified as degenerative disc disease and 
spondylosis of the lumbar spine, moderately affected his 
ability to bend and pick up objects.  

Service connection was granted for degenerative joint disease 
of the lumbar spine by the May 1999 rating decision, and a 10 
percent rating was assigned under Diagnostic Codes 5010-5003 
from October 2, 1998.  Following the October 2000 RO hearing, 
the hearing officer, in his January 2001 decision, awarded a 
20 percent rating for the appellant's lumbar spine disability 
under Diagnostic Codes 5010-5003-5292, effective October 2, 
1998.  

Traumatic arthritis is rated as is degenerative arthritis, on 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion in the lumbar spine is assigned a 40 
percent evaluation when severe, a 20 percent evaluation when 
moderate, and a 10 percent evaluation when slight.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Based on review of the 
evidence presented, particularly the findings from the 
December 2000 fee basis examination, the appellant is not 
shown to have more than moderate limitation of motion 
associated with his low back disability.  Therefore, a higher 
rating is not warranted for the appellant's degenerative 
joint disease of the lumbar spine based on limitation on 
motion.  

Consideration has been given as to whether an increased 
rating may be assigned for the appellant's degenerative joint 
disease of the lumbar spine under the criteria for 
lumbosacral strain.  Under Diagnostic Code 5295, a 40 percent 
evaluation is assigned for lumbosacral strain when it is 
manifested by severe symptomatology that includes listing of 
the whole spine to the opposite side, positive Goldthwait's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  A 20 
percent evaluation is assigned when lumbosacral strain is 
manifested by muscle spasm on extreme forward bending and 
loss of lateral spine motion, unilateral, in the standing 
position.  However, the evidence in this case does not 
demonstrate that the appellant's low back disability is 
manifested by the criteria for a rating greater than 20 
percent under Diagnostic Code 5295, as he is not shown to 
have listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of motion on 
forward bending in standing position, loss of lateral motion, 
or abnormal mobility on forced motion.  

The Board has also considered whether a rating greater than 
20 percent may be assigned for the appellant's low back 
disability based on intervertebral disc syndrome (Diagnostic 
Code 5293).  Review of the evidence does not demonstrate that 
the appellant has severe intervertebral disc syndrome, 
manifested by symptomatology indicating recurring attacks 
with intermittent relief so as to warrant a 40 percent rating 
under Diagnostic Code 5293.  

While the appellant complains of pain in his lumbar spine, 
the Board does not find that such pain and weakness has 
resulted in functional disability in excess of that 
contemplated in the 20 percent evaluation already assigned.  
The pain and weakness indicated in the lower back, which was 
described as resulting in slight limitation of motion and 
moderate limitation in bending and picking up objects, is 
properly compensated by the 20 percent rating assigned under 
Diagnostic Code 5292.  Hence, the Board does not find that a 
higher disability evaluation is warranted for the appellant's 
degenerative joint disease of the lumbar spine on the basis 
of functional disability.  

As noted above, the Court held in Fenderson that in a case of 
an appeal of the rating assigned contemporaneously with the 
grant of an original claim for service connection for a 
disability, staged ratings were to be considered.  The 
appellant was granted service connection and a 10 percent 
evaluation for his lumbar spine disorder by the May 1999 
rating decision, effective October 2, 1998 (the day after his 
retirement from service).  Inasmuch as his current appeal was 
based on that rating, which was subsequently increased to 
20 percent by the January 2001 hearing officer's decision, 
the Board must now consider staged ratings under Fenderson.  
As no more than moderate limitation of motion has been shown 
in the lumbar spine since his retirement from service, there 
has been no evidence presented to show that the lumbar spine 
disability has warranted an evaluation greater than 20 
percent at any time since service.  Thus, the Board finds 
that staged ratings are not required in this case, and that 
20 percent is the most appropriate evaluation for the 
appellant's degenerative joint disease of the lumbar spine 
since October 2, 1998.  


ORDER

Increased ratings are denied for degenerative disc disease of 
the cervical spine, status post fusion at C5 through C7, and 
degenerative joint disease of the lumbar spine.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

